Citation Nr: 9902249	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-32 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
compensation benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

This matter came before the Board of Veterans Appeals 
(Board) from a January 1997 action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island that denied the appellants claim for 
compensation disabilities resulting from exposure to mustard 
gas because there was no evidence that he served on active 
duty.  A notice of disagreement was received in September 
1997.  A statement of the case was issued in October 1997.  A 
substantive appeal was received from the appellant in 
November 1997.  A hearing was held at the RO in November 
1997.  


FINDING OF FACT

The appellant does not have qualifying service to establish 
his status as a veteran.


CONCLUSION OF LAW

The appellant did not have qualifying service for service 
connected disability compensation and has not attained the 
status of claimant.  38 U.S.C.A. §§ 101, 1110, 1131 (West 
1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and his representative contend, in substance, 
that the appellant is entitled to service connection for 
hypertension, an opthalomogic disease, skin tumors, 
esophageal strictures, and skin disorders, all as a result of 
his exposure to mustard gas.  

The governing provisions of 38 U.S.C.A. §§ 1110, 1131 (West 
1991) provide, in pertinent part, that the United States will 
pay compensation to any "veteran" disabled by disease or 
injury incurred in or aggravated by active military service, 
who was discharged or released under conditions other than 
dishonorable from the period of service in which the disease 
or injury was incurred, provided the disability is not the 
result of the person's own willful misconduct. 

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991).  Active 
military, naval, and air service includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 
1991).

Active duty means full-time duty in the Armed Forces.  
38 U.S.C.A. § 101(21) (West 1991).  Armed Forces means 
the United States Army, Navy, Marine Corps, Air Force and 
Coast Guard, including their Reserve components.  38 U.S.C.A. 
§ 101(10) (West 1991).  

Active duty for training includes full-time duty 
performed by members of the National Guard of any State, 
under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior 
corresponding provisions of law.  38 U.S.C.A. § 101(22) (West 
1991).

Inactive duty training includes duty (other than full-
time duty) performed by a member of the National Guard of any 
State, under 32 U.S.C. 316, 502, 503, 504, or 505, or the 
prior corresponding provisions of law.  38 U.S.C.A. § 101(23) 
(West 1991).

The crux of the matter in this case is whether the appellant 
has qualifying service for service-connected compensation 
benefits.  In Sarmiento v. Brown, 7 Vet.App. 80 (1994), the 
United States Court of Veterans Appeals (Court) outlined a 
chronology of obligations as mandated by Congress to be 
fulfilled in the adjudication of claims for benefits. The 
Court, in that case, set forth guidelines to be followed in 
cases where the appellant has not established his or her 
eligibility as a claimant.  Specifically, the Court stated 
that: (1) the appellant in that case had never attained the 
status of claimant because his alleged service was not 
verified; (2) since the appellant never attained the status 
of claimant, he never submitted a claim under 38 U.S.C.A. § 
5107(a) (West 1991), well grounded or otherwise; and (3) 
since the appellant did not attain the status of claimant, 
there was no obligation under 38 U.S.C.A. § 5107(a) (West 
1991) to determine whether the claim was well grounded or to 
assist him in the development of evidence.  Thus, the VA's 
statutory duties to assist under 38 U.S.C.A. § 5107(a) (West 
1991) are not triggered if an appellant does not achieve the 
status of claimant.

However, applicable VA law also requires the VA to request 
verification of service from the appropriate service 
department or the public custodian of the service department 
records if evidence submitted by the claimant does not meet 
the necessary requirements, i.e., it was issued by the 
service department, contains needed information as to the 
length, time and character of service, and, in the opinion of 
the VA is genuine and accurate information.  38 C.F.R. § 
3.203(a)(c) (1998).

Initially, the Board notes that the record reflects that the 
appellant served with the Rhode Island National Guard during 
the 1930s and during part of 1940, but that he began working 
at a manufacturing and filling plant at the Edgewood Arsenal 
(Edgewood) in Edgewood, Maryland in 1940.  According to the 
appellant, he began working there in September 1940 and 
continued until January 1944; a copy of a memorandum 
apparently dated in the early 1940s indicates that the 
appellant was the Assistant Chief of the Manufacturing and 
Filling Department during (at least) the period August 1941 
to July 1942.  The appellant claims that he was exposed to 
mustard gas while employed at Edgewood, and, according to a 
April 1996 letter from the U.S. Army Chemical and Biological 
Defense Command, Edgewood began operation in 1940 (this 
corroborates the appellants employment starting date) and it 
is reasonable to assume that the appellant was indeed exposed 
to mustard and tear gas agents at various times while 
stationed at this post.  

However, there is no indication that the appellants 
employment at Edgewood was in any capacity other than in a 
civilian capacity.  The appellant has made statements to the 
effect that at the time he was asked to go to Edgewood, his 
National Guard unit had been informed that they were about to 
be ordered into active duty service.  He stated that he was 
concerned about losing his military status when he went 
to Edgewood, but that his commanding officer essentially told 
him that he was to report to the Chemical Warfare Service 
on temporary detached service and that he would retain 
[his] military status and still be in [the] Army Service 
(see February 1998 statement).  However, there is no 
objective evidence indicating that the appellant was employed 
at Edgewood in such a capacity (i.e. military capacity). 

Further, the record does not reflect that the appellants 
service in the National Guard qualifies as active duty for 
training or inactive duty training, as defined above.  The 
Board notes that several attempts were made to confirm any 
active duty service (or other service) with the National 
Personnel Records Center in St. Louis, Missouri (NPRC) to no 
avail.  Further, an attempt was made to confirm exposure to 
mustard gas with the service department (as noted above), and 
while it was determined that it is reasonable to assume that 
he was exposed to mustard gas while employed at Edgewood, 
there is no evidence to indicate that that appellant was 
serving in a miliary capacity at the time (on active duty 
service, active duty for training, or inactive duty 
training).  

As such, the evidence of record does not permit a finding 
that the appellant was a veteran of the United States 
Armed Forces for the purpose of 38 U.S.C.A. §§ 101, 1110, 
1131 (West 1991).  In summary, this evidence does not, from a 
legal standpoint, verify that the appellant had qualifying 
military service for the purpose of conferring basic 
eligibility for service connected compensation.  As such, he 
does not attain the status of claimant.  Therefore, the 
appellant's application for service-connected disability 
compensation must be denied.



ORDER

The appeal is denied. 




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
